An unpub|is|‘lhd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

BR.ADLEY A. BLACK, No. 65350
Appellant, t
vs.
LISA M. BLACK, l F § L § w
Respondent. juL 28 2014
IE K. L|NDEMAN
°"”'Y,‘» 
" oss»urv emma .

ORDER DISMISSING A_PPEAL

This appeal was docketed in this court on April 3, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed.

It is so ORDERED.

CLERK oF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: §Ml§ll  §l_hl¥§i£

cc: Hon. Gayle Nathan, District Judge
Bradley A. Black
Hansen Rasmussen, LLC
Eighth District Coui"t Clerk

SuPReMe count
oF
N ev.